              Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 1 of 21




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS



    ADMIRAL INSURANCE COMPANY,
                                                                   Civ.No. 21-10388

                   Plaintiffs,                                     COMPLAINT FOR
                                                                   DECLARATORY
          v.                                                       JUDGMENT AND
                                                                   RELATED RELIEF
    TOCCI BUILDING CORPORATION, TOCCI
    RESIDENTIAL LLC, and JOHN L. TOCCI, SR.,

                   Defendants.



                                            INTRODUCTION

         1.       Admiral Insurance Co. (“Admiral”) issued certain policies of primary commercial

general liability insurance to Tocci Building Corporation, a general contractor and construction

manager headquartered in Woburn, Massachusetts.1 In this action, Admiral seeks a determination

that no coverage is owed to Tocci, and certain of Tocci’s officers and affiliates,with respect to

three related actions currently pending in New Jersey and Massachusetts.

                                                  PARTIES

         2.       Admiral is an insurance company, incorporated in Delaware, with its principal

place of business in Scottsdale, Arizona. It issued the Policies to Tocci Building Corporation




1
         The Policies issued to Tocci by Admiral include Policy No. CA000017078-01, eff. October 21, 2012 -
October 21, 2013 (the “2012 -13 Policy”); Policy No. CA000017078-02, eff. October 21, 2013 – October 21, 2014
(the “2013 – 14 Policy”); Policy No. CA000017078-03, eff. October 21, 2014 – October 21, 2015 (the “2014 – 15
Policy”); Policy No. CA000017078-04, eff. October 21, 2015- October 21, 2016 (the “2015 – 16 Policy”); Policy No.
CA000017078-05, eff. October 21, 2016- October 21, 2017 (the “2016 – 17 Policy”); Policy No. CA000017078-06,
eff. October 21, 2017 – October 21, 2018 (the “2017 -18 Policy”); Policy No. CA000017078-07, eff. October 21,
2018-October 21, 2019 (the “2018 – 19 Policy”); and Policy No. CA000017078-08, eff. October 21, 2019 – October
21, 2020 (the “2019 -20 Policy) (collectively, the “Policies” or the “Admiral Policies”).




26715869v.1
              Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 2 of 21




(“Tocci Building”).          The Policies were brokered by the Driscoll Agency, in Norwell,

Massachusetts, and covered risks in multiple jurisdictions.

         3.       Tocci Building is a construction company, incorporated in Massachusetts, with its

principal place of business at 660 Main Street, Woburn, Massachusetts. It performs operations in

Massachusetts, New Jersey, and other states. It is the first named insured under each of the Policies

that are the subject of this complaint.

         4.       Tocci Residential LLC (“Tocci Residential”) is a limited liability company and an

affiliate of Tocci Building. It is organized under Massachusetts law, and based in Woburn,

Massachusetts. Its sole member is John L. Tocci, Sr. (“John Tocci”).

         5.       John Tocci is an individual who resides in Lexington, Massachusetts.                               On

information and belief, Mr. Tocci is the President, Treasurer, and Director of Tocci Building, and

the Manager of Tocci Residential.

         6.       Tocci Building, Tocci Residential, and John Tocci have each been named as

defendants in one or more separate lawsuits, described further below.2 Therefore, for purposes of

this Complaint, except where context otherwise requires, these individuals and entities will be

referred to collectively as the “Tocci Defendants,” or, for brevity, “Tocci.”

                                       JURISDICTION AND VENUE

         7.       In this action, Admiral seeks declaratory relief pursuant to 28 U.S.C. § 2201, et

seq., and asserts a claim for breach of contract, i.e., a failure by Tocci to comply with obligations

as to notice and cooperation under the Policies. This Court has jurisdiction pursuant to 28 U.S.C.


2
         The lawsuits include Toll JM EB Residential Urban Renewal LLC v. Tocci Residential LLC, et al., No. 3:16-
cv-05422 (United States District Court for the District of New Jersey) (the “Toll Action”); Tocci Building Corporation
v. IRIV Partners, et al., No. 1984CV00405-H (Massachusetts Superior Court) (the “BHID Action”); and Tocci
Building Corporation v. Connell Hospitality LLC, No. 01-17-0002-8158 (AAA Arbitration) (the “Connell Action”).
For purposes of this Complaint, except where context otherwise requires, these actions will be referred to, collectively,
as the “Tocci Actions,” or the “Actions.”



                                                          -2-
26715869v.1
             Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 3 of 21




§ 1332(a) because there is a complete diversity among the parties and the amount in controversy,

exclusive of interest and costs, exceeds the sum of $75,000.00.

        8.       Venue is proper because each of the Tocci Defendants is located in this judicial

district and because the relevant insurance policies were brokered and issued here.

                                         BACKGROUND

        9.       Between December 27, 2013 and October 31, 2016, Tocci entered into agreements

to serve as construction manager and/or general contractor at three separate construction projects.

The first project, known as the “Connell Project,” involved the development of a hotel in Berkeley

Heights, New Jersey, owned by Connell Hospitality LLC (“Connell”). The second project, known

as the “Toll Project,” involved the development of an apartment complex in East Brunswick, New

Jersey, owned by Toll JM EB Residential Urban Renewal LLC (“Toll”). The third project, known

as the “BHID Project,” involved renovation of an office building in Boston, Massachusetts, owned

by Boston Harbor Industrial Development LLC (“BHID”), with IRIV Partners, LLC (“IRIV”),

acting as BHID’s manager. For purposes of this Complaint, except where context otherwise

requires, these three projects will be referred to collectively as the “Projects.”

        10.      Disputes soon arose at each of the three Projects. The owners of the Projects

accused Tocci of failing to meet Project deadlines; failing to provide adequate staff for the projects;

failing to manage or supervise subcontractors, being “ill prepared”; and being “unable or

unwilling” to retain competent assistance.

        11.      The owners also accused Tocci of financial mismanagement. They accused Tocci

of submitting false billing statements, overcharging or charging duplicate amounts for general

conditions, supervision and other overhead items; and misrepresenting amounts sought in monthly

payment requisitions.




                                                  -3-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 4 of 21




        12.    As a result, the owners said, each of the Projects experienced significant cost

overruns and delays in completion. At each of the three projects, on information and belief,

Tocci’s mismanagement led to Tocci’s termination as project supervisor, leaving the owners to

complete the projects themselves.

        13.    In each case, Tocci rejected the owners’ criticisms, and demanded payment it said

it was owed under its contracts. In each case, litigation ensued.

        14.    In each case, Tocci elected to defend itself and prosecute its own claims. It did not

immediately tender to Admiral and – in the Connell Action – it affirmatively disavowed any

intention to do so. Instead, Tocci appointed its own counsel, and proceeded to develop its theories

and defenses without inviting (or allowing) Admiral’s participation.

        15.    Tocci’s initial decision – to handle these matters on its own – was consistent with

the Admiral Policies’ language, terms and intent. The Policies are liability policies. They protect

an insured against third-party claims for “bodily injury,” or “property damage,” caused by an

“occurrence,” i.e., an “accident.” The Policies do not cover an insured for poor business judgment,

poor management, or failure to meet its own negotiated contractual obligations. Nor do they cover

claims for fraud, delay damages, faulty workmanship, failure to complete contract work, or the

other types of malfeasance the owners of the three Projects have alleged. Nor do they cover costs

of prosecuting claims against the Project owners for breach of contract. On information and belief,

Tocci recognized this. It withheld notice to Admiral because it knew no coverage was afforded

by the policies. And it wished to avoid revealing to Admiral the number and extent of the disputes

in which it had become involved with its contractual counterparties.




                                                -4-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 5 of 21




                                  TENDERS TO ADMIRAL

        16.    In January 2020, for reasons that remain unexplained, Tocci had a change of heart.

Reversing previous positions, it tendered the Connell and Toll Actions to Admiral, and demanded

that Admiral assume defense of these matters under the Policies. Around the same time, Tocci

tendered to Admiral the counterclaim it had received in the pending BHID Action.

        17.    Tocci’s lengthy delay in tendering the Connell and Toll Actions, and in advising

Admiral of the BHID counterclaim, violated the terms of the Policies. These delays prejudiced

Admiral by limiting its ability to timely investigate or respond to these claims, or to involve

subcontractors whose policies included Tocci as additional insured. Moreover, these delays

prejudiced Admiral by depriving Admiral’s underwriters of information as to the extent of Tocci’s

involvement in litigation. Had this information been available, it is likely that Admiral would not

have renewed the policies at the same favorable premiums, and on the same favorable terms, that

Tocci secured by keeping Admiral in the dark.

        18.    After receiving the three tenders, Admiral attempted to investigate. It sent Tocci

various requests for additional information. Tocci failed to provide the requested information.

Instead it provided large volumes of undifferentiated documents that were not responsive, or only

partially responsive, to the questions Admiral posed.

        19.    It now appears – based on the limited information Tocci has provided – that none

of the claims Tocci tendered are entitled to coverage at all. In each of these Actions, the owners

of the Projects say Tocci did not carry on its business in a proper manner. They say Tocci breached

its contracts, submitted improper billings, failed to oversee subcontractors, and generated delays

and overruns. In some cases, the Project owners allege, Tocci’s poor management led to poor or

faulty workmanship, which needed to be restored, repaired or replaced.




                                                -5-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 6 of 21




        20.    These types of claims, against a general contractor or construction manager, do not

represent the types of risks the Admiral Policies were written to cover. In demanding coverage

from Admiral in these three cases, Tocci either fails to understand, or chooses to ignore,

fundamental principles of insurance law.

                                     SPECIFIC PROJECTS

        20.    The following paragraphs provide additional detail as to the three Projects at issue

in this litigation, and the claims that have been filed against Tocci with respect to these Projects,

and the reasons none of these claims are entitled to coverage.

                                         The Toll Action

        21.    The Toll Action arises from a Construction Management Agreement (“CM

Agreement”) that Tocci entered with Toll in December 2013. In that agreement, Tocci agreed to

provide pre-construction and construction services in connection with the development of an

apartment complex in East Brunswick, New Jersey.

        22.    Thereafter, Toll alleges, Tocci’s poor planning, gross mismanagement and

significant workmanship issues led to significant delays and other issues with the work.

        23.    On February 5, 2016, Toll declared Tocci to be in default under the Agreement.

        24.    On March 2, 2016, Tocci was terminated.

        25.    Following Tocci’s termination, Toll says, another construction manager was hired

to manage the completion of the Project, at a significantly higher cost.           The replacement

construction manager finally completed the Project in June 2018, thirty months after the date the

CM Agreement had called for.

        26.    On July 20, 2016, Toll filed suit against Tocci in New Jersey Superior Court. The

suit was removed to federal court on September 7, 2016. In the suit, Toll alleges that Tocci’s “poor




                                                -6-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 7 of 21




planning, gross mismanagement and significant workmanship issues” caused the Project to suffer

significant delays. It alleges that Tocci failed to install key elements of the Project in a timely

manner or provide shop drawings to the Township on schedule.

        27.    Toll also alleges that Tocci failed to properly manage trade subcontractors, and

“facilitate the performance and completion of the Work in the most expeditious and economical

manner.” It alleges that Tocci failed to “review the design and construction documents for

constructability and compliance with applicable building codes, and to obtain and review for

constructability any inconsistencies between submittals and the Contract Documents.” It alleges

that Tocci’s deficiencies led to a stop-work order, which Tocci ignored.

        28.    Finally, Toll alleges poor workmanship by Tocci and its subcontractors. That faulty

work allegedly included (but was not limited to) deficient installation of a weather resistive barrier,

deficient installation and sealing of windows, failure to properly backfill and compact on-site soils,

failure to provide sprinklers in attic areas, failure to discover that hot water heaters were too large

for mechanical closets, failure to correctly install wire mesh in concrete slabs, discharge of water

by an electrical conduit onto electrical equipment, failure to install unit balcony membrane, upside

down installation of soundproofing resilient channels, incorrect installation of fire-resistant shafts,

and a failure to install ducts. None of these allegations involve resultant damage, to third parties,

of a type that might be entitled to coverage under the Admiral Policy.

        29.    Tocci did not immediately tender the Toll Action to Admiral. Instead, Tocci elected

to defend itself, without Admiral’s knowledge or participation. On at least two occasions, in June

2016 and October 2019, Tocci participated in mediations of the Toll Action; Admiral was not

notified or given an opportunity to participate.




                                                   -7-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 8 of 21




        30.    Toll diddid, however, tender claims as an additional insured under various

insurance policies issued to subcontractors: an act that is inconsistent with the position Tocci now

takes, that Admiral was required to defend Tocci against these liabilities unless and until the

subcontractors’ carriers stepped forward to do so. On September 20, 2018, two insurers who

provided coverage to Tocci’s subcontractors in New Jersey – Citizens Insurance Company of

America and Hanover Insurance Company (collectively “Citizens”) –acknowledged that their

policies would, in certain situations, be triggered by the claims in the Toll Action. These insurers

accepted a “conditional duty to reimburse Tocci in the event that there [was] a determination at

the conclusion of the Underlying Action that [Tocci was] being held liable for damages with

respect to or caused, in whole or in part by, [the subcontractor’s] work. Tocci did not accept this

offer of defense. On November 25, 2020, Citizens withdrew the offer, and reversed its position:

arguing that no defense was, in fact, owed.

        33.    30.     On January 9, 2020, Tocci finally notified Admiral of the Toll Action. .

        33.    On March 17, 2020, Admiral disclaimed coverage.

                                           The Connell Action

        34.    The Connell Action arises from a series of connected agreements (collectively, the

“Connell Agreement”) between Tocci and Connell. In the first agreement, entered January 2015,

Tocci contracted with Connell to provide construction services and to build an Embassy Suites

Hotel on a property in New Jersey. In the second and third agreements, Tocci contracted with

Connell to add a restaurant and a coffee shop for the property.

        35.    After the agreements were signed, Connell alleges, Tocci’s “gross incompetence

and reckless mismanagement” led to delays and other issues with the work. Among other things,

Connell alleges, Tocci mismanaged its obligations by failing to study the contract documents and




                                                -8-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 9 of 21




take field measurements, failing to contract with qualified subcontractors, failing to employ the

requisite teams of project managers, superintendents and assistants, failing to supervise, coordinate

or sequence the work, failing to consolidate completion of the work, and failing to ensure

compliance with the law and contract documents.

        36.    On February 22, 2017, Connell issued a Notice of Termination to Tocci.

        37.    On May 12, 2017, Tocci sought arbitration of the parties’ dispute.

        38.    Some time thereafter, Connell asserted a counterclaim in the arbitration, alleging it

acted reasonably in terminating Tocci. Among other things, Connell alleges that Tocci was “ill

prepared” and was unable and unwilling to carry out contracted-for undertakings. Connell also

alleges that “Tocci engaged incompetent and understaffed subcontractors, and then failed to put in

place and maintain the requisite sized management team for each of the three projects with the

expertise, ability and willingness to effectively manage each of the three projects …”.

        39.    Connell says the work of the various subcontractors was not coordinated and was

not undertaken in accordance with Project plans and specifications. As a result, Connell says, the

work was not completed on time, and several manufacturers refused to honor warranties, arguing

that their materials were improperly installed.

        40.    Finally, the Connell Action – like the Toll Action – alleges that Tocci’s

mismanagement of the Project led to instances of poor workmanship by Tocci and its

subcontractors. The alleged faulty work included (but was not limited to) problems with [1]

HVAC facilities; [2] electrical work; [3] drywall and carpentry; [4] masonry; [5] painting and wall

coverings; [6] tile work; [7] roofing; [8] miscellaneous exterior problems; [9] unprotected

equipment; [10] failures with respect to guest room showers and [11] deficiencies in the




                                                  -9-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 10 of 21




installation of shower basins. Again, none of these allegations involve resultant damage, to third

parties, of a type that might be entitled to coverage under the Admiral Policy.

        41.    In the Counterclaim, Connell seeks damages from Tocci for [1] breach of contract;

[2] breach of the covenant of good faith and fair dealing; [3] negligence; [4] conversion; [5] fraud;

[6] declaratory relief, as to the parties’ contractual obligations; [7] willful overstatement of

construction lien claims; [8] gross negligence; [9] breach of warranty; [10] cost of corrective work;

and [11] reasonable value of corrective work.

        42.    In the Counterclaim, Connell seeks reimbursement for approximately $35 million

it paid Tocci over the course of the construction; liquidated delay damages in the amount of $1.7

million; and $40 million to “deconstruct” defective work by Tocci or to complete work Tocci did

not perform.

        43.    Although Connell asserted its counterclaim in 2017, Tocci did not tender promptly

to Admiral. Indeed, when Admiral became aware of the Connell Action and made inquiries, Tocci

explicitly disavowed any intention to seek coverage.

        44.    On January 28, 2020, Tocci reversed position, and advised Admiral that it was

seeking coverage for the counterclaim in the Connell Action.Tocci also tendered claims as an

additional insured under its subcontractors’ policies.

        46.    On April 30, 2020, Harleysville Worcester Insurance Company/Nationwide

(“Nationwide”) – which issued policies to subcontractor Material Distributors, Inc. – agreed to

defend Tocci under a reservation of rights in the Connell Action. Harleysville has since indicated

an intention to pursue a claim against Tocci, as to this matter. Although Tocci has accepted the

defense tendered by Harleysville, it has not disavowed its assertion that Admiral owes a defense

under certain circumstances: for example, if Harleysville is relieved of from its defense obligation.




                                                -10-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 11 of 21




        47.    On July 17, 2020, and by follow-up thereafter, Admiral disclaimed coverage.

                                            The BHID Action

        48.    The BHID Action arises from an agreement (the “BHID Agreement”) that was

entered by Tocci and BHID in October 2016. In the Agreement, Tocci agreed to serve as general

contractor for renovation of an office building in Boston Massachusetts.

        49.    From the outset, BHID says, Tocci consistently failed to meet Project deadlines,

and failed to meet the deadline required for substantial completion, which impacted BHID’s

obligations to a tenant. In addition, BHID says Tocci represented that it would obtain a Certificate

of Occupancy by August 15, 2018, but failed to do so.

        50.    On July 13, 2018, IRIV sent Tocci a Notice of Default, based on Tocci’s alleged

failure “to satisfactorily maintain the approved schedule.”

        51.    In February 2019, Tocci filed a complaint against BHID and IRIV, alleging [1]

breach of contract, [2] breach of implied covenant of good faith and fair dealing, [3] quantum

meruit; [4] fraud, and [5] foreclosure of mechanic’s lien bond. Tocci reasonably anticipated that

BHID and IRIV would be filing a counterclaim in the action.

        52.    Despite this knowledge, Tocci did not immediately advise Admiral of the action.

Instead, Tocci elected to represent itself, without Admiral’s knowledge or participation. Among

other things, in mid-2019, Tocci participated in a prolonged mediation of the BHID Action;

Admiral was not notified of the mediation or given an opportunity to participate.

        53.    On January 2, 2020, BHID and IRIV filed their anticipated counterclaim again

Tocci. Among other things, the counterclaim alleges that Tocci failed to meet project deadlines,

consistently and repeatedly failed or refused to perform contractual obligations, and failed to




                                               -11-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 12 of 21




perform the work in accordance with the standards of good workmanship, and in accordance with

the Contract, the plans, and specifications.

        54.    In addition, BHID says, Tocci submitted allegedly fraudulent payment applications

in connection with the additional interior work.

        55.    Finally, the BHID Action – like the Toll and Connell Actions – alleges that Tocci’s

mismanagement of the Project led to poor workmanship by Tocci and its subcontractors. The

alleged faulty work at the Project included a list of 57 separate items of deficient or incomplete

work. Among other things, BHID says: (1) Tocci negligently installed the concrete podium at the

building's entrance; (2) Tocci failed to provide for install air conditioning vents in the stairwells in

contravention of its mechanical, electrical, and plumbing (“MEP”) design-assist responsibilities

and in contravention of the standard of care governing mechanical engineering practice; (3) Tocci

failed to connect plumbing fixtures in the restroom, failed to properly fasten sinks to walls, failed

to install tiles in a uniform manner where required by contract, and failed to properly install

switchplates and similar features; and (4) Tocci installed marble panels in the first floor reception

area that were severely damaged — among other things, several panels had baseball-sized chunks

missing, or were not of uniform width a required by the contract documents, or had cores for light

sconces drilled at different heights.

        56.    In addition, BHID says, Tocci installed plumbing that failed to meet code

requirements, improperly secured HVAC ductwork, failed to install required structural bracing or

install certain window openings, and failed to complete the first-floor restrooms at all. BHID says

that Tocci failed or refused to fix or complete the deficient work despite repeated requests.

        57.    On January 23, 2020, Tocci gave Admiral notice of the BHID Counterclaim.

Admiral informed Tocci that the counterclaim, as presented, did not include any claims that would




                                                 -12-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 13 of 21




be entitled to coverage under the Policy. It invited Tocci to provide evidence of potential covered

damages.

        58.      Finally, months later, Tocci provided extrinsic evidence to support its claim.

However, the document provided did not demonstrate that any potentially covered property

damage was being alleged.



        60.      On August 6, 2020, Admiral disclaimed coverage. Although Tocci has not pursued

its claims actively since, it has not fully accepted Admiral’s position, and it has not disavowed its

assertion that Admiral owes a defense under certain circumstances.

                               RELEVANT POLICY LANGUAGE

        61.      Admiral’s disclaimers of coverage as to the Toll Action, the Connell Action, and

the BHID Action accorded with the operative language of the relevant Admiral Policies, and with

applicable insurance law.

        62.      The insuring agreement of each of the Policies states in relevant part:

              COVERAGE A: Bodily Injury and Property Damage

              Insuring Agreement

              a.         We will pay those sums that the insured becomes legally
              obligated to pay as damages because of “bodily injury” or “property
              damage” to which this insurance applies. We will have the right and duty to
              defend the insured against any “suit” seeking those damages. However, we
              will have no duty to defend the insured against any “suit” seeking damages
              for “bodily injury” or “property damage” to which this insurance does not
              apply. We may, at our discretion, investigate any “occurrence” and settle
              any claim or “suit” that may result…

The Policies define “occurrence” as:

              “[A]n accident, including continuous or repeated exposure to substantially
              the same general harmful conditions.

The Policies define “property damage” as



                                                 -13-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 14 of 21




              a. Physical injury to tangible property, including all resulting loss of use
              of that property. All such loss of use shall be deemed to occur at the time
              of the physical injury that caused it; or

              b. Loss of use of tangible property that is not physically injured. All such
              loss of use shall be deemed to occur at the time of the “occurrence” that
              caused it.



Here, none of the Tocci Actions include allegations of “property damage,” caused by an

“occurrence,” as those terms are defined and understood. For this reason, there is no coverage

under the Admiral Policies.

        63.      The Admiral Policies’ definition of “products-completed operations hazard,”

“[i]ncludes all ‘bodily injury’ and ‘property damage’ occurring away from premises you own or

rent and arising out of ‘your product’ or ‘your work’ except: … (2) [w]ork that has not yet been

completed or abandoned …”. Here, Tocci did not “complete” or abandon the work at any of the

projects. Quite the opposite: Tocci was terminated, and new constructionmanager and contractors

were hired to complete the projects. As a result, Tocci is not entitled to completed operations

coverage under the Admiral Policies.

        64.      Moreover, each of the Policies includes a number of exclusions, limitations, and

conditions, which operate – separately and together – to bar coverage even if the Insuring

Agreement of the Policies is satisfied.

        65.      For example, Exclusion J.5 states that there is no coverage for property damage to

              that particular part of real property on which you or any contractors or
              subcontractors working directly or indirectly on your behalf are performing
              operations, if the ‘property damage’ arises out of those operations...


        66.      Likewise, Exclusion J.6 states that there is no coverage for property damage to




                                                 -14-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 15 of 21




              that particular part of any property that must be restored, repaired or
              replaced because “your work” was incorrectly performed on it.


        67.      Likewise, Exclusion L states that the Admiral Policies do not apply to


              property damage to the insured’s work arising out of it or any part of it and
              included in the ‘products-completed operations hazard’. .


        68.      Likewise, Exclusion M states that the Admiral Policies do not apply to:


              “Property damage” to “impaired property” or property that has not been
              physically injured, arising out of: [1] [a] defect, deficiency, inadequacy
              or dangerous condition in “your product” or “your work;” or [2] a delay
              or failure by you or anyone acting on your behalf to perform a contract
              or agreement in accordance with its terms.



        69.      Likewise, Form CG 22 34 04 13 states that the Admiral Policies “do[] not apply to

‘bodily injury, ‘property damage’ or ‘personal an advertising injury’ arising out of:


              1.   The preparing, approving, or failure to prepare or approve, maps, shop
              drawings, opinions, reports, surveys, field orders, change orders or
              drawings and specifications by any architect, engineer or surveyor
              performing services on a project on which you serve as construction
              manager; or

              2.    Inspection, supervision, quality control, architectural or engineering
              activities done by or for you on a project on which you serve as construction
              manager.

              This exclusion applies even if the claims against any insured allege
              negligence or other wrongdoing in the supervision, hiring, employment,
              training or monitoring of others by that insured, if the “occurrence” which
              caused the “bodily injury” or “property damage”, or the offense which
              caused the “personal and advertising injury”, involved that which is
              described in Paragraph 1. or 2.

        70.      The Policies also contain an exclusion for pre-existing damage, which states that

the policies do not apply to:



                                                  -15-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 16 of 21




              1. Any damages arising out of or related to “bodily injury” or “property
              damage”, whether such “bodily injury” or “property damage” is known
              or unknown,

              (a)         which first occurred prior to the inception date of this policy (or
                          the retroactive date of this policy, if any; whichever is earlier);
                          or

              (b)         which are, or are alleged to be, in the process of occurring as of
                          the inception date of the policy (or the retroactive date of this
                          policy, if any; whichever is earlier) even if the “bodily injury”
                          or “property damage” continues during this policy period.

              2. Any damages arising out of or related to “bodily injury” or “property
              damage”, whether known or unknown, which are in the process of
              settlement, adjustment or “suit” as of the inception date of this policy
              (or the retroactive date of this policy, if any; whichever is earlier).

              We shall have no duty to defend any insured against any loss, claim,
              “suit”, or other proceeding alleging damages arising out of or related to
              “bodily injury” or “property damage” to which this endorsement
              applies.

        71.         In addition to the Policy provisions above, coverage for these Actions appears to

be precluded, in whole or in part, by the Policy exclusions for a) damage to "your product" arising

out of it or any part of it; b) professional liability c) consolidated (wrap up) insurance programs;

d) property damage” that is expected or intended from the standpoint of the insured; e) “property

damage” for which the insured is obligated to pay damages by reason of the assumption of liability

in a contract or agreement; f) punitive damages.

        72.         Furthermore, the Policies contain notice provisions, setting out Tocci’s duties in the

event of occurrence, offense, claim or suit:


              a. You must see to it that we are notified as soon as practicable of an
              “occurrence” or an offense which may result in a claim. To the extent
              possible, notice should include:

                    (1)    How, when and where the ”occurrence” or offense took place;

                    (2)    The names and addresses of any injured persons and witnesses;



                                                       -16-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 17 of 21




                   (3)   The nature and location of any injury or damage arising out of the
                         “occurrence” or offense.

              b.   If a claim is made or “suit” is brought against any insured, you
                   must:

                   (1)   Immediately record the specifics of the claim or “suit” and the date
                         received; and

                   (2)   Notify us as soon as practicable.

              You must see to it that we receive written notice of the claim or “suit” as
              soon as practicable.

              c.   You and any other involved insured must:

                   (1)   Immediately send us copies of any demands, notices, summonses
                         or legal papers received in connection with the claim or “suit”;

                   (2)   Authorize us to obtain records and other information;

                   (3)   Cooperate with us in the investigation or settlement of the claim
                         or defense against the “suit”; and

                   (4)   Assist us, upon our request, in the enforcement of any right against
                         any person or organization which may be liable to the insured
                         because of injury or damage to which this insurance may also
                         apply.

              d. No insured will, except at that insured’s own cost, voluntarily make a
              payment, assume any obligation or incur any expense, other than for first
              aid, without our consent.

        73.        The Admiral Policies provide that they are excess to other insurance under which

Tocci is an additional insured. Specifically, they provide that:


              b. Excess Insurance

                   (1)   This insurance is excess over:

                   …

                         (b) Any other primary insurance available to you covering
                             liability for damages arising out of the premises or operations,
                             or the products and completed operations, for which you have
                             been added as an additional insured



                                                   -17-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 18 of 21




This paragraph is expanded by form AD 66 80 06 08, which provides:

              This insurance is excess over any other insurance available to you as an
              Additional Insured from any in- dependent contractor or subcontractor or
              on any other basis, whether such insurance is primary, excess, or contingent:

                     (1)   That is fire, extended coverage, builders risk, installation risk,
                           or similar coverage for “your work”;

                     (2)   That is fire insurance for premises rented to you or temporarily
                           occupied by you with permission of the owner; or

                     (3)   If the loss arises out of the maintenance or use of aircraft,
                           “autos”, or watercraft to the extent not subject to Exclusion g.
                           of COVERAGE A (SECTION I); or

                     (4)   If the loss arises out of work performed for you or on your
                           behalf, or a product manufactured for you or on your behalf,
                           by an independent contractor or subcontractor.

        74.      Even if there were coverage under the Admiral Policies, it would only apply in

excess to other insurance covering Tocci as an additional insured, including but not limited to the

policies issued by Citizens and Nationwide.


        75.      The Admiral Policies further provide that :


              When this insurance is excess, we will have no duty under Coverages A or
              B to defend the insured against any “suit” if any other insurer has a duty to
              defend the insured against that “suit”. If no other insurer defends, we will
              undertake to do so, but we will be entitled to the insured's rights against all
              those other insurers

        76.      Finally, the Admiral Policies do not cover any amounts spent prosecuting Tocci’

affirmative claims; and they do not require Admiral to reimburse Tocci for costs incurred prior to

Tocci’s tender of the Tocci Actions to Admiral.




                                                   -18-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 19 of 21




                                             COUNT I

                               Declaratory Judgment – Toll Action

        77.    Admiral re-alleges and incorporates by reference paragraphs 1 through 33 and 61

through 76, above, as if fully set forth herein.

        78.    For the reasons set forth herein and in prior correspondence between the parties,

Admiral is entitled to a declaration that the terms of the applicable Policies do not obligate it to

defend or indemnify Tocci in the Toll Action.

        79.    There exists an actual and justiciable controversy between Admiral and Tocci as to

these matters, as to which Admiral has no adequate remedy at law.

                                             COUNT II

                             Declaratory Judgment – Connell Action

        80.    Admiral re-alleges and incorporates by reference paragraphs 1 through 20, 34

through and 47, and 61 through 76, above, as if fully set forth herein.

        81.    For the reasons set forth herein and in prior correspondence between the parties,

Admiral is entitled to a declaration that the terms of the applicable Policies do not obligate it to

defend or indemnify Tocci in the Connell Action.

        82.    There exists an actual and justiciable controversy between Admiral and Tocci as to

these matters, as to which Admiral has no adequate remedy at law.

                                            COUNT III

                              Declaratory Judgment – BHID Action

        83.    Admiral re-alleges and incorporates by reference paragraphs 1 through 20 and 48

through 76, above, as if fully set forth herein.




                                                   -19-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 20 of 21




        84.     For the reasons set forth herein and in prior correspondence between the parties,

Admiral is entitled to a declaration that the terms of the applicable Policies do not obligate it to

defend or indemnify Tocci in the BHID Action.

        85.     There exists an actual and justiciable controversy between Admiral and Tocci as to

these matters, as to which Admiral has no adequate remedy at law.

                                            COUNT IV

                                        Breach of Contract

        86.     Admiral re-alleges and incorporates by reference paragraphs 1 through 74, above,

as if fully set forth herein.

        87.     Tocci’s actions with respect to the Connell, Toll, and IRIV Actions, including its

delays in notice, its failure to provide requested information as to these actions, and its reversal of

position – after litigating these actions without Admiral’s involvement for prolonged periods of

time – amount to a breach of Tocci’s contractual obligations under the Policies. Admiral has been

damaged by Tocci’s breach.

                                     PRAYER FOR RELIEF

        WHEREFORE, Admiral prays for judgment as follows:

        1.      That the Court declare that Admiral has no duty to defend or indemnify Tocci with

respect to the Toll Action;

        2.      That the Court declare that Admiral has no duty to defend or indemnify Tocci with

respect to the Connell Action;

        3.      That the Court declare that Admiral has no duty to defend or indemnify Tocci with

respect to the IRIV Action;




                                                 -20-
26715869v.1
          Case 1:21-cv-10388-PBS Document 1 Filed 03/05/21 Page 21 of 21




        4.      That the court award damages or other appropriate relief for Tocci’s breach of

contract; and

        5.      That the Court order such other and further relief as is just and proper.

                                                    Respectfully submitted,

                                                    ADMIRAL INSURANCE COMPANY

                                                    By counsel,

                                                    /s/ Eric B. Hermanson______
                                                    Eric B. Hermanson (BBO #560256)
                                                    Austin D. Moody (BBO #704315)
                                                    WHITE AND WILLIAMS LLP
                                                    101 Arch Street, Suite 1930
                                                    Boston MA 02110-1103
                                                    Telephone: (617) 748-5200
                                                    Fax: (617) 748-5201
                                                    hermansone@whiteandwilliams.com
                                                    moodya@whiteandwilliams.com

Dated: March 5, 2021




                                                -21-
26715869v.1
